
	
		III
		111th CONGRESS
		1st Session
		S. RES. 148
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2009
			Mr. Udall of New Mexico
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate that
		  there is a critical need to increase research, awareness, and education about
		  cerebral cavernous malformations.
	
	
		Whereas cerebral cavernous malformation (in this
			 resolution referred to as CCM), or cavernous angioma, is a
			 devastating blood vessel disease that has enormous consequences for people
			 affected and their families;
		Whereas cavernous angiomas are malformations in the brain
			 that cannot be detected easily, except through very specific medical imaging
			 scans;
		Whereas people with CCM are rarely aware that they have
			 the disease, which makes taking blood thinners or aspirin risky;
		Whereas, according to the Angioma Alliance, in the general
			 population, 1 in approximately 200 people has CCM;
		Whereas, according to the Angioma Alliance, more than ½ of
			 the people with CCM experience symptoms at some point in their lives;
		Whereas, according to the Angioma Alliance, there is a
			 hereditary form of CCM, caused by a mutation or deletion on any 1 of 3 genes,
			 that is characterized by multiple cavernous malformations;
		Whereas, according to the Angioma Alliance, each child
			 born to parents with the hereditary form of CCM has a 50 percent chance of
			 having CCM;
		Whereas, according to the Angioma Alliance, a specific
			 genetic mutation of CCM called the common Hispanic mutation,
			 which has been traced to the original Spanish settlers of the Americas in the
			 1590's, has now spread across at least 17 generations of families;
		Whereas while CCM is more prevalent in certain States,
			 families throughout the United States are at risk;
		Whereas a person with CCM could go undiagnosed until
			 sudden death, seizure, or stroke;
		Whereas there is a shortage of physicians who are familiar
			 with CCM, making it difficult for people with CCM to receive timely diagnosis
			 and appropriate care;
		Whereas the shortage of such physicians has a
			 disproportionate impact on thousands of Hispanics across the United
			 States;
		Whereas CCM has not been studied sufficiently by the
			 National Institutes of Health and others;
		Whereas there is a need to expeditiously initiate pilot
			 studies to research the use of medications to treat CCM; and
		Whereas medications that treat CCM will enable preventive
			 treatment that reduces the risk of hemorrhage in those who have been diagnosed,
			 thereby saving lives and dramatically reducing healthcare costs: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that there is a critical need to increase research, awareness, and education
			 about cerebral cavernous malformations.
		
